     Case 2:08-cr-00137-WFN      ECF No. 2978     filed 03/08/21   PageID.14583 Page 1 of 3


                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                           Mar 08, 2021
                                                                               SEAN F. MCAVOY, CLERK

 3
 4                              UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                           No.     2:08-CR-0137-WFN-29
 7                               Plaintiff,
 8          -vs-                                           ORDER REDUCING SENTENCE
 9    DANIEL ALLEN FLAHERTY,
10                               Defendant.
11
12         The Court heard argument on Defendant's Motion to Reduce Sentence, ECF
13   No. 2923, at a motion hearing on March 3, 2021. The Defendant waived his presence, ECF
14   No. 2964, but was represented by Jason Carr; Assistant United States Attorney Earl Hicks
15   represented the Government.
16         The parties agree that Defendant has exhausted his claim with the Bureau of Prisons
17   [BOP]. Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
18   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
19   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
20   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
21   safety of any other person or the community, as provided under section 3142(g)." 18 U.S.C.
22   § 3582(c)(1)(A). As Defendant is not over 70 years old, he must demonstrate that extra-
23   ordinary and compelling reasons warrant reduction.
24         Defendant has demonstrated compelling reasons warranting a sentence reduction.
25   Defendant suffers from degenerative kidney disease. Not only does this condition increase
26   his risk of serious illness or death if he contracts COVID-19; but also, due to the
27   overwhelming medicals needs caused by the COVID-19 pandemic, Defendant has not had
28   access to adequate medical care for his degenerative disease.



     ORDER - 1
     Case 2:08-cr-00137-WFN    ECF No. 2978     filed 03/08/21   PageID.14584 Page 2 of 3




 1         Defendant has served more than half his sentence and used his time in custody to
 2   rehabilitate. The Court originally sentenced Defendant to 276 months of incarceration. The
 3   sentence was later reduced to 262 months pursuant to Amendment 782. According to the
 4   BOP's website, Defendant's release date is April 2, 2027. He has served approximately
 5   68% of his sentence. During his time in custody, Defendant demonstrated remarkable
 6   rehabilitation. Not only has he taken many college courses, but he also has a near flawless
 7   record of compliance in BOP custody and has a position of trust as a farm driver and clerk
 8   for which he has been issued an indefinite furlough to complete his job duties.
 9         The Government acknowledges that Defendant's medical condition causes heightened
10   risk of serious illness and death from the COVID-19 pandemic but argues that Defendant's
11   risk to the public outweighs the risk to him. The Court recognizes that Defendant has a
12   serious criminal history. Defendant earned his first conviction at the age of 15. He incurred
13   several theft convictions before moving to multiple drug distribution convictions and
14   possession of a firearm. In his conduct underlying the current conviction, Defendant
15   distributed pounds and pounds of methamphetamine over the course of a couple of years.
16   However, in light of Defendant's age and post-conviction rehabilitation, the Court
17   concludes that Defendant does not pose a danger to the safety of any other person or the
18   community.
19         Defendant has presented compelling reasons for a modification of his sentence.
20   Therefore, the Court grants compassionate release under 18 U.S.C. §3582(c)(1)(A) and
21   reduces the time of incarceration to time served. Defendant will begin his ten year term of
22   supervised release under the conditions imposed in his original judgment. Defendant
23   requests home confinement upon release. To better facilitate re-entry into the community,
24   the Court will add the additional condition of residence at a Residential Reentry Center
25   [RRC] for a period of up to 180 days. Placement at the RRC will allow Defendant access
26   to required medical care and resources such as treatment if necessary but will also provide
27   more structure than home confinement while Defendant re-adjusts to life in the community.
28   The Court has reviewed the file and Motion and is fully informed. Accordingly,


     ORDER - 2
     Case 2:08-cr-00137-WFN         ECF No. 2978     filed 03/08/21    PageID.14585 Page 3 of 3




 1              IT IS ORDERED that:
 2              1. Defendant's Motion to Reduce Sentence, filed December 17, 2021, ECF
 3   No. 2923, is GRANTED.
 4              2. Defendant's sentence is reduced to time served, with ten years of supervised
 5   release as reflected in the concurrently filed Amended Judgment. All previously imposed
 6   terms of supervised release shall remain as imposed. In addition, the Court adds the
 7   following condition:
 8                 You must reside in a residential reentry center (RRC) for a period up to 180
 9              days at the direction of the supervising officer. Your participation in the
10              programs offered by the RRC is limited to employment, education, treatment,
11              and religious services at the direction of the supervising officer. You must
12              abide by the rules and requirements of the facility.
13              3. This order is stayed for up to ten days for placement at the RRC, to allow
14   Defendant to make appropriate travel arrangements, and to ensure Defendant's safe release.
15   Defendant shall be released in a timely manner to allow him report to the RRC on his
16   assigned bed date, taking into account the time necessary for him to travel from Lompoc.
17              The District Court Executive is directed to file this Order and provide copies to
18   counsel and to the United States Probation Office.
19              DATED this 8th day of March, 2021.
20
21                                                      WM. FREMMING NIELSEN
22   03-04-21                                    SENIOR UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


     ORDER - 3
